SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

700
KA 12-01328
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

KEITH LYMAN, ALSO KNOWN AS KEITH J. LYMAN, ALSO
KNOWN AS KEITH JOSEPH LYMAN, DEFENDANT-APPELLANT.


JOSEPH T. JARZEMBEK, BUFFALO, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Genesee County
(Robert C. Noonan, A.J.), rendered January 12, 2011. The judgment
convicted defendant, upon his plea of guilty, of attempted assault on
a peace officer.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of attempted assault on a peace officer
(Penal Law §§ 110.00, 120.08). We are unable to review defendant’s
contentions that his plea was not voluntary or that the sentence is
unduly harsh and severe inasmuch as the stipulated record on appeal
does not include the transcript of the plea proceeding, nor has
defendant complied with this Court’s request to provide the
presentence report (see Matter of Planned Parenthood of Niagara County
v Maerten, 6 AD3d 1162, 1163; Matter of Santoshia L., 202 AD2d 1027,
1028; cf. People v Douglas, 288 AD2d 859, 859, lv denied 97 NY2d 681;
see generally People v Kinchen, 60 NY2d 772, 774).




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court